PER CURIAM.
The State appeals the dismissal of the charge against Alex Ammirato for one count of possession of a controlled substance in violation of section 893.13(6)(a), Florida Statutes (2011). The circuit court dismissed the charge based on its conclusion that section 893.13 was facially unconstitutional. We reverse based on the supreme court’s recent decision in State v. Adkins, 96 So.3d 412 (Fla.2012), which held that section 893.13 is not facially unconstitutional, and we remand for further proceedings.
Reversed.
DAVIS, VILLANTI, and MORRIS, JJ., Concur.